IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ATTORNEYS                           : No. 56 INC
ADMINISTRATIVELY SUSPENDED,                :
PURSUANT TO Pa.R.C.L.E. 111(b)             :
                                           :


                                        ORDER

PER CURIAM
      AND NOW, this 18th day of July, 2018, the attorneys named on the attached list

are administratively suspended, pursuant to Pa.R.C.L.E. 111(b). The suspensions shall

be effective 30 days after the date of this Order, pursuant to Pa.R.D.E. 217.